Citation Nr: 1715161	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-12 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1962 to January 1964, from May 1976 to October 1976, and from February 1991 to August 1991.  He had additional periods of service, to include active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Wichita, Kansas RO now has original jurisdiction over the claims.

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript from that hearing has been associated with the evidence of record.

These matters were previously before the Board in January 2015.  At that time, the Board reopened the Veteran's claims for service connection for an acquired psychiatric disorder, to included PTSD, and diabetes mellitus, and remanded these issues for further development.  As explained below, further development is needed in order to comply with the January 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that a remand by the Board confers on the Veteran as a matter of law, the right to substantial compliance with the remand).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain addendum medical opinions regarding the etiology of the Veteran's acquired psychiatric disorder and diabetes mellitus.

The Board remanded these matters in January 2015 to obtain VA and private treatment records, for the AOJ to make a formal finding regarding the Veteran's claimed PTSD stressors, to verify claimed exposure to toxins at Hamilton Air Force Base, and to provide the Veteran with VA examinations.

The record reflects that the AOJ attempted to obtain medical records from Froedtert Hospital to substantiate the Veteran's claimed stressor.  The following day, the hospital replied that they did not have records on file for the Veteran.  However, the AOJ did not make a formal finding regarding the Veteran's claimed PTSD stressor, therefore it must do so on remand.  See Stegall, 11 Vet. App. at 268 (holding that the Board errs as a matter of law when it fails to ensure remand compliance).

Further, while the June 2015 VA PTSD examiner provided an etiological opinion regarding PTSD based on the Veteran's unverified stressors, she did not provide an opinion regarding the Veteran's other psychiatric diagnoses.

Generally, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, a remand is required to provide an additional opinion regarding the Veteran's other psychiatric diagnoses, to include depression, and to substantially comply with the Board's January 2015 prior remand directives.  See Stegall, 11 Vet. App. at 268.  Thus, on remand, an addendum medical opinion should be obtained.

With regard to the Veteran's claim for service connection for diabetes, the August 2015 VA examiner noted the Veteran did not have a diagnosis of hyperglycemia or diabetes mellitus.  However, as noted in the Board's January 2015 remand, the Veteran's VA treatment records indicate a diagnosis of such.  See, e.g., May 2012 Diabetic Management Note.  Therefore, the August 2015 VA diabetes examination is also inadequate, and an addendum medical opinion should be obtained on remand.  Barr, 21 Vet. App. at 312, Stegall, 11 Vet. App. at 268.


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records.

2.  Perform any appropriate development to verify the Veteran's claimed in service PTSD stressors, to include service in support of Desert Storm, Desert Shield and/or in Kuwait, as well as a claimed October or November 1990 assault necessitating hospital treatment and facial surgery, and make a formal finding as to whether the Veteran's claimed in service stressor(s) is/are confirmed.

3.  After the above development is completed, the AOJ should refer the Veteran's claims file to a VA licensed clinical psychologist or psychiatrist for an additional medical opinion concerning whether the Veteran has any diagnosed acquired psychiatric disorder(s) that (1) had its onset in service or (2) is causally or etiologically related to service.

In reaching his or her conclusions, the examiner should specifically consider and address the Veteran's lay statements, including at his military Administrative Discharge Board hearing, indicating that he had "depression."

The examiner may NOT rely on the absence of a medical record or evidence of medical treatment as the sole rationale for any negative medical nexus opinion.

Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the claims file and this REMAND, must be made available to the examiner for review.
If another VA examination is deemed necessary in order to provide the requested opinion, such should be scheduled. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should also refer the Veteran's claims file to an appropriate VA medical professional for an additional medical opinion concerning whether the Veteran has diagnosed diabetes mellitus that (1) had its onset in service or (2) is causally or etiologically related to service.

If the examiner again determines the Veteran does not have a diagnosis of diabetes mellitus, he or she should reconcile the finding with the Veteran's 2012 VA treatment records, noting treatment for diabetes mellitus, type II.

If diabetes is diagnosed, the examiner should specifically consider and address the Veteran's lay statements, including his contentions and submitted evidence regarding exposure to toxins at Hamilton Air Force Base.

The examiner may NOT rely on the absence of a medical record or evidence of medical treatment as the sole rationale for any negative medical nexus opinion.

Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the claims file and this REMAND, must be made available to the examiner for review.

If another VA examination is deemed necessary in order to provide the requested opinion, such should be scheduled. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




